DETAILED ACTION

Priority
This application is a Continuation of 14/099,039, filed 12/06/20163, now U.S. Patent No. 10,460,375.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS contains a non-patent literature reference that does not include a date of publication.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof – in this instance, “the host server.”  See Specification ¶¶ 0024, 0026, 0027, 0031, 0037, 0056, 0085.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
In claim 1 and claim 15 recites “first payment” without an indefinite (“a”) or definite “the”) article is grammatically incorrect. Applicant should introduce each element with either “a” or “an,” as grammatically appropriate.  Claims 2-14 and 16-20 are objected to due to their dependence on a claim that has been objected to.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 and claim 15 each recite the limitation "a user" in line 3, “a user” in line 5, and then refers to “the user” in line 6 and beyond.  It is unclear whether the user refers to the first instance of user, the second instance of user, or both.  All further dependent claims 2-14 and 16-20 acquire this same deficiency.  Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to a judicial exception (i.e., an abstract idea) without significantly more.
In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1
In the instant case, claims 1-14 are directed to a process, and claims 15-20 are directed to a manufacturer/product. Thus, each of the recited claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to Step 2.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the non-statutory subject matter:
1.  A computer-implemented method, comprising: 
providing, by a device operable coupled to a processor, a selectable travel plan satisfying a prescribed travel distance for a user of a vehicle sharing station and at least one selected destination, wherein the selectable travel plan comprises at least two kiosks that the user must check into and an associated travel distance, and wherein the at least one selected destination is selected by the user;,;
upon the user checking into the at least two kiosks, providing, by the device, a credit to a rental cost, wherein the credit is based on cost-sharing between two parties other than the user, wherein the credit to the rental cost is comprised of:
a first credit based on first payment from a first party of the two parties towards a first cost, wherein the first cost is accumulated based on a first duration of time that a shared vehicle obtained at the vehicle sharing station is in motion by the use and based on the user satisfying the prescribed travel distance. 
2CAMH1000C3aaaA
The method requires a practitioner to allow a customer to provide a travel plan that satisfies a travel distance parameter and a destination parameter, and further provide a cost-sharing for the rental cost associated with the vehicle for traveling to the destination, by allowing a service provider to cover a cost associated with the time in motion and the owner of the destination to cover a cost associated with the time at rest at the owner’s property.   
Consistent with the 2019 Subject Matter Eligibility Guidance, the Examiner has identified that the aforementioned claimed elements are directed to a method of organizing human activity.  First, the Examiner finds that the idea of crediting a user for rental costs related to the time duration traveled and the time duration stopped at an owner's property may be categorized as similar to other fundamental economic practices that have been found to be abstract by the courts. More specifically, the recited crediting of costs based on certain desired behavior of the customer is similar to concepts related to hedging (Bilski) and concepts related to mitigating settlement risk (Alice Corp.) which have been determined by the Supreme Court as being directed to an abstract idea. 
Additionally, the concept that the claims are directed to may be categorized as a method for organizing human activity because it is directed to managing a user’s travel route and rental costs associated with using a shared vehicle.  Here, the claims are directed to managing relationships between a customer, a service provider, and a property owner, all who have an incentive for customers to participate in the shared vehicle program.  This concept falls squarely within this category.  
In support of this position, the Examiner notes that the concept and steps described in the claims could be performed manually by a human with pen and paper, and without any apparatus.  Accordingly, the analysis proceeds to Step 2A – prong two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-14, these claims recite a device (i.e. server) coupled to a processor as additional element.  With respect to clams 15-20, these claims tie the method to a computer readable storage medium and a processing component for performing the recited steps.  However, in each instance these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a server and processor does not improve the functioning of the computer, but rather, only generally linking the use of the abstract practice to a computer environment.

Step 2B (Mayo Step 2)
Next, the claim as a whole must be analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  In regard to claims 1-14, these claims recite “a device operably coupled to a processor,” and checking into “at least two kiosks."  Clams 15-20 merely tie the method to a computer readable storage medium and a processing component for performing the recited steps.  In each instance, these additional elements recited are generic computer components performing insignificant extra-solution activity (i.e. data gathering) and other computer functions similar to the computer functions described in Alice Corp. as being well-understood, routine, and conventional.  In reviewing the claims, the Examiner finds that the recited steps of "providing . . . a prescribed travel distance," "receiving . . . at least one selected destination," "providing . . . a selectable travel plan,” and “providing . .  . a credit to a rental cost,” are merely performed by a generic “device operably coupled to a processor.” Thus, the system is a generic computer performing generic computer functions such as receiving (route planning) data, processing (the route planning) data, and outputting (credit) data.   These functions are similar to computer operations such as "creating and maintaining [ ] accounts," "obtaining data,” “adjusting account balances” and “issuing automated instructions,” which the Court in Alice Corp. considered “purely conventional.”  Furthermore, the computer elements are merely recited with a high level of generality. The use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method weighs against eligibility. See Bilski v. Kappos, 130 S. Ct. 3218, 3230.  Consequently, here, the recitation of the device and kiosks is merely an insufficient attempt to limit the abstract idea to a technological environment.  
Thus, in this case, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and are consequently directed to ineligible subject matter.

Distinguishable Subject Matter
The present claims are distinguishable from the prior art of record.  Thus, the Examiner has not made a prior art rejection under 35 USC §102 or §103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ressayre et al., US 2014/0249751 A1 (Method and system for monitoring a rental vehicle).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/27/2021
SCOTT A. ZARE
Examiner
Art Unit 3687